           Case 8:18-cr-00048-DFMUNITED
                                  Document 44 Filed
                                        STATES      03/14/19
                                               DISTRICT      Page 1 of 1 Page ID #:205
                                                         COURT
                                           CENTRAL DISTRICT OF CALIFORNIA

                             CRIMINAL MINUTES – SENTENCING AND JUDGMENT
                                                    (         Amended                            )
Case No.        SACR18-00048-DFM                                                                     Date: March 14, 2019

Present: The Honorable: DOUGLAS F. McCORMICK

                 Nancy Boehme                                  CS 03/14/2019                                  Daniel Anh
                  Deputy Clerk                            Court Reporter / Recorder                     Assistant U.S. Attorney

 Defendant                    Custody Bond               Counsel for Defendant           Retd DFPD Panel                    Interpreter
                                       X                Francis Quinlan                    X             None
JOSEPH ALVAREZ
PROCEEDINGS:                SENTENCING AND JUDGMENT                                  Contested   X Non-Evidentiary
                            Day  (if continued from a prior hearing date)

X     Refer to Judgment and Probation/Commitment Order; signed copy attached hereto.                   Refer to separate Judgment Order.
        Imprisonment for         years/months on each of count(s)
        Count(s)                           concurrent/consecutive to count(s)
      Fine of $                     is imposed on each of count(s) concurrent/consecutive.
      Execution/Imposition of sentence as to imprisonment only suspended on count(s)
      Confined in jail-type institution for                    to be served on consecutive days/weekends
      commencing
      years/months Supervised Release/Probation imposed on count(s)
      consecutive/concurrent to count(s)
      under the usual terms & conditions (see back of Judgment/Commitment Order) and the following additional terms and
      conditions, under the direction of the Probation Office:
             Perform              hours of community service.         Pay $                fine amounts & times determined by P/O.
             Serve                in a CCC/CTC.                       Make $              restitution in amounts & times determined by PO.
             Participate in a program for treatment of narcotic/alcohol addiction.
             Pay any fine imposed by this sentence & that remains unpaid at commencement of community supervision. Comply with
             rules/regulations of ICE, if deported not return to U.S.A. illegally and upon any reentry during period of supervision
             report to the nearest P/O within 72 hours.
             Other conditions:
      Pursuant to Section 5E1.2(e), all fines are waived, including costs of imprisonment & supervision. The Court finds the
      defendant does not have the ability to pay.
      Pay $                  per count, special assessment to the United states for a total of $
      Imprisonment for         months/years and for a study pursuant to 18 USC
      with results to be furnished to the Court within      days/months whereupon the sentences shall be subject to modification. This
      matter is set for further hearing on
      Government's motion, all remaining count(s)/underlying indictment/information, ordered dismissed.
X     Defendant informed of right to appeal.
      ORDER sentencing transcript for Sentencing Commission.               Processed statement of reasons
X     Bond Exonerated            upon surrender        upon service of
      Execution of sentence is stayed until 12 noon,
      at which time the defendant shall surrender to the designated facility of the Bureau of Prisons, or, if no designation made, to the
      U.S. Marshal.
      Defendant ordered remanded to/released from custody of U.S. Marshal forthwith.
      Issued Remand/Release #
      Present bond to continue as bond on appeal.              Appeal bond set at $
      Filed and distributed judgment. ENTERED.
X     Other Eunice Habig, USPO also present.

cc:                                                                                                                               : 15
                                                                                            Initials of Deputy Clerk         nb
CR-90 (05/15)                                           Criminal Minutes – General                            Page 1 of 1
